Name: Council Implementing Regulation (EU) NoÃ 1026/2013 of 22Ã October 2013 terminating the partial interim review concerning the anti-dumping measures applicable to imports of certain iron or steel fasteners originating in the PeopleÃ¢ s Republic of China, as extended to imports consigned from Malaysia, whether declared as originating in Malaysia or not
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  Asia and Oceania;  trade;  competition;  international trade
 Date Published: nan

 25.10.2013 EN Official Journal of the European Union L 283/7 COUNCIL IMPLEMENTING REGULATION (EU) No 1026/2013 of 22 October 2013 terminating the partial interim review concerning the anti-dumping measures applicable to imports of certain iron or steel fasteners originating in the Peoples Republic of China, as extended to imports consigned from Malaysia, whether declared as originating in Malaysia or not THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Articles 11(3) and 13(4) thereof, Having regard to the proposal submitted by the European Commission after consulting the Advisory Committee, Whereas: 1. PROCEDURE 1.1. Measures in force (1) By Regulation (EC) No 91/2009 (2), as amended by Council Implementing Regulation (EU) No 924/2012 (3), the Council imposed a definitive anti-dumping duty on imports of certain iron or steel fasteners currently falling within CN codes ex 7318 12 90, ex 7318 14 91, ex 7318 14 99, ex 7318 15 59, ex 7318 15 69, ex 7318 15 81, ex 7318 15 89, ex 7318 15 90, ex 7318 21 00 and ex 7318 22 00 originating in the Peoples Republic of China (the measures in force). (2) By Implementing Regulation (EU) No 723/2011 (4), the Council extended the measures in force to imports of certain iron or steel fasteners consigned from Malaysia, whether declared as originating in Malaysia or not (the measures in force as extended). 1.2. Request for a partial interim review (3) A request for a partial interim review pursuant to Articles 11(3) and 13(4) of the basic Regulation was lodged by Malaysian Precision Manufacturing SDN BHD (the applicant), an exporting producer from Malaysia. (4) The request was limited in scope to granting an exemption from the measures in force as extended to the applicant. (5) In the request, the applicant claimed that it is a genuine producer of certain iron or steel fasteners and that it is able to produce the entire quantity of certain iron or steel fasteners that it has shipped to the Union since the start of the investigation period of the anti-circumvention investigation leading to the imposition of the measures in force as extended. (6) The applicant provided prima facie evidence that it has been established as a producer of certain iron or steel fasteners in Malaysia long before the imposition of the measures in force. In addition, the applicant claimed that although it is related to certain producers of certain iron or steel fasteners located in the Peoples Republic of China, its relationships with its related companies in the Peoples Republic of China had been established before the imposition of the measures in force, and that these relationships have not been used to circumvent the measures in force as extended. 1.3. Initiation of a partial interim review (7) On 14 May 2013, having determined, after consulting the Advisory Committee, that the request contained sufficient prima facie evidence to justify the initiation of a partial interim review, the Commission initiated a partial interim review pursuant to Articles 11(3) and 13(4) of the basic Regulation by a notice published in the Official Journal of the European Union (5) (the Notice of initiation). That partial interim review was limited to the examination of the possibility of granting an exemption from the measures in force as extended to the applicant. 1.4. Interested parties (8) The Commission officially informed the applicant, the representatives of Malaysia and the Peoples Republic of China and the association of Union producers about the initiation of the partial interim review. Interested parties were given the opportunity to make their views known in writing and to a request a hearing within the time limit set in the Notice of initiation. Only the applicant came forward. No hearing has been requested. (9) In order to obtain the information deemed necessary for its investigation, the Commission sent a questionnaire to the applicant, who did not provide any reply within the deadline set for that purpose. 2. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE PROCEEDING (10) On 18 June 2013, the applicant withdrew its request for the partial interim review of the measures in force as extended. The applicant claimed that it was not able to provide the Commission with the data requested in the questionnaire as regards its related companies. Furthermore, the applicant complained that the deadline for submitting the questionnaire reply was too short. However, no substantiated request for an extension of the time limit for submitting the reply to the questionnaire has been made. (11) In view of the withdrawal, it was considered whether it would be warranted to continue the review investigation ex officio. The Commission found that no compelling reasons existed which would lead to the conclusion that termination would not be in the Union interest. On this basis, the review investigation should be terminated. (12) Interested parties were informed of the intention to terminate the review investigation and were given the opportunity to comment. No comments were received. (13) It is therefore concluded that the partial interim review concerning the anti-dumping measures applicable to imports of certain iron or steel fasteners originating in the Peoples Republic of China, as extended to imports of certain iron or steel fasteners consigned from Malaysia, whether declared as originating in Malaysia or not, should be terminated without amending the anti-dumping measures in force as extended, HAS ADOPTED THIS REGULATION: Article 1 The partial interim review of the anti-dumping measures applicable to imports of certain iron or steel fasteners originating in the People's Republic of China, as extended to imports of certain iron or steel fasteners consigned from Malaysia, whether declared as originating in Malaysia or not, initiated pursuant to Articles 11(3) and 13(4) of Regulation (EC) No 1225/2009 is hereby terminated without amending the anti-dumping measures in force as extended. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 29, 31.1.2009, p. 1. (3) OJ L 275, 10.10.2012, p. 1. (4) OJ L 194, 26.7.2011, p. 6. (5) OJ C 134, 14.5.2013, p. 34.